Citation Nr: 1114843	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-33 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 30, 2008, for reinstatement of compensation for service-connected schizophrenia, residual type.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  Compensation for the Veteran's schizophrenia was suspended in September 1972 as the result of the Veteran's failure to attend a VA examination.  

2.  A claim to reinstate compensation for schizophrenia was not received prior to May 30, 2008.


CONCLUSION OF LAW

Entitlement to an effective date prior to May 30, 2008, for the reinstatement of compensation for schizophrenia, residual type, is not established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.158, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Accordingly, the Board will address the merits of the claim.

Analysis 

The Veteran was granted service connection for psychiatric disability in a December 1971 rating decision, which also rated the disability as 30 percent disabling.  In September 1972, he was mailed a letter informing him that his compensation payments had been suspended because of his failure to report for a VA examination.  He was informed that no further action would be taken unless he informed VA of his willingness to report for a VA examination.  He was further informed that once he affirmed his willingness to report for a VA examination, an examination would be re-scheduled and his claim would be reconsidered when the examination was completed. 

In connection with this appeal, the Veteran has essentially stated that he does not recall receiving notice of the examination in 1972 or notice of the action to suspend his compensation benefits in 1972.  He has indicated that he was not in the proper state of mind in 1972 when these notices were sent.  

The U. S. Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), [citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  The Court has applied the presumption of regularity to various processes and procedures throughout the VA administrative process, including the RO's mailing of notice of a VA medical examination.  Jones v. West, 12 Vet. App. 98, 100-02 (1998).  The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992). A claimant's mere statement of nonreceipt is insufficient for that purpose.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001).

In this case, the Veteran has simply stated that he does not recall receiving the notices in question.  This is not sufficient to rebut the presumption of regularity.  

Where a Veteran fails without adequate reason to respond to an order to report for a VA examination within one year from the date of request and payments have been discontinued, the claim will be considered abandoned.  38 C.F.R. 3.158(b). Where evidence requested for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, payments shall commence not earlier than the date of filing of the new claim.  38 C.F.R. § 3.158(a).

The Veteran's claim to reinstate his compensation benefits was received on May 30, 2008.  This fact is not in dispute.  Therefore, his compensation benefits were properly restored from that date.



ORDER

Entitlement to an effective date prior to May 30, 2008, for the restoration of compensation benefits for schizophrenia, residual type, is denied.


____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


